Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections:
Claim 16 is objected to for lack antecedent basis.
Claim 16 there is a lack of antecedent basis for the module battery. It appears that claim 16 should have depended from claim 11 wherein said element is introduced.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-23 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Daniel (US 20070279852).
With regard to claim 18 Daniel discloses a module-driven smartwatch comprising: 
a frontend processing block (48 figure 16a paragraphs 2, 19-20, 23, 58, 62); 
a backend processing block (107 figure 7d; paragraph 63; 48 figure 16a, paragraphs 2, 19-20, 23, 58, 62, 72, 74; 48 figure 18); 
frontend processing block peripherals (abstract; paragraphs 2, 19-20, 23, 58, 62, 72, 74); and 
an electrical connector (109-112); wherein: the frontend processing block is connected to the frontend processing block peripherals (abstract; paragraphs 2, 19-20, 23, 58, 62, 72, 74); the 
the frontend processing block is connected to the backend processing block (107 figure 7d; paragraph 63; 48 figure 16a, paragraphs 2, 19-20, 23, 58, 62, 72, 74; 48 figure 18); 
the frontend processing block peripherals are configured for interfacing with the user (120 figure 14 paragraph 70; 121 paragraph 70); and 
the backend processing block is configured for: providing conventional smartwatch-like capabilities (abstract – display, functional modules for communication, data storage, sensing); operating its user interface through the frontend processing block (paragraph 70); and interfacing with modules connected to the module-driven smartwatch through the electrical connector (figures 1c, 2c, 3a, 7a).

With regard to claim 19 Daniel discloses the module-driven smartwatch of claim 18, wherein the backend processing block is configured for instructing the frontend processing block to reconfigure its peripherals in a module-specific way upon module insertion (power and information processing is handled uniquely to each module based on the module operation - paragraphs 2, 19, 20, 21, 22, 25, 27, 28, 29; the primary module provides command and control operations and the downstream modules have function specific operations which require command and control. In example paragraph 29 details battery specific modules which provide power when connected to power other modules such as camera modules, which themselves would require different command and control operations from the aforementioned battery modules. Paragraphs 30, 31 details some of the unique functions of each module).



With regard to claim 21 Daniel discloses the module-driven smartwatch of claim 20, wherein the module-driven smart further comprises a backend processing block-specific power source and the backend processing block is also connected to the backend processing block-specific power source (paragraphs 20, 63; claim 22)

With regard to claim 22 Daniel discloses a method for extending the hardware capabilities of module-driven smartwatch including 
at least one integrated circuit (48 figure 16a paragraphs 2, 19-20, 23, 58, 62) and 
at least one additional integrated circuit (107 figure 7d; paragraph 63; 48 figure 16a, paragraphs 2, 19-20, 23, 58, 62, 72, 74; 48 figure 18) by way of using modules (abstract), the method comprising the steps of: 
providing a connector to enable modules to be connectable to the module-driven smartwatch (abstract; figures 1c, 2c, 3a, 7a); 
configuring the least one integrated circuit to provide time-keeping  and user- interfacing capabilities (paragraphs 19, 20, 22, 23, 63, 72; claim 15); 
configuring the at least one additional integrated circuit to provide smartwatch- like capabilities (abstract – display, functional modules for communication, data storage, sensing); 
implementing an interfacing protocol between the at least one integrated circuit and the at least one additional integrated circuit (paragraphs 23, 25, 63)
implementing an interfacing protocol between the at least one additional integrated circuit and a module attached to the connector (paragraphs 23, 25, 63); 
configuring the at least one additional integrated circuit to detect the connection of a module to the connector (abstract; paragraphs 2, 19-32); and 
configuring the at least one additional integrated circuit to instruct the at least one integrated circuit to provide a module-specific user interface upon insertion of a module (power and information processing is handled uniquely to each module based on the module operation - paragraphs 2, 19, 20, 21, 22, 25, 27, 28, 29; the primary module provides command and control operations and the downstream modules have function specific operations which require command and control. In example paragraph 29 details battery specific modules which provide power when connected to power other modules such as camera modules, which themselves would require different command and control operations from the aforementioned battery modules. Paragraphs 30, 31 details some of the unique functions of each module)

With regard to claim 23 Daniel discloses the method of claim 22, further comprising the steps of configuring the at least one additional integrated circuit to be primarily powered through the connector (107, 108 paragraph 63; paragraph 68; claims 22, 28, 32; power sharing - paragraphs 2, 19, 20, 21, 22, 25, 27, 28, 29)




Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, 10, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kita (US 2001/0004397) In view of Dipin (US 2015/0324078)
With regard to claim 1 Kita discloses a module-driven smartwatch (200) comprising: a watch case (200); a display (201); an interface for receiving user input (202); means for being worn on a human body (301); a primary battery (216); at least one integrated circuit powered by the primary battery (figures 3a, 4); and at least one module connector (500, 205, 206; figures 1, 4, 17a-18c); wherein: the at least one integrated circuit is configured for: providing time-keeping capabilities (207, 208 figure 4); operating the display (201); and receiving user input from the interface (202); the at least one module connector (205, 206) is configure for: enabling modules to attach to the watch case (figures 1, 4, 17a-18c); and providing electrical connectivity between a module and the at least one integrated circuit (abstract, figures 1, 4, 17a-18c); and the at least one integrated circuit is configured for: interfacing with any module connected to the connector (figures 1, 4, 17a-18c).
Kita does not disclose the claimed: reacting to module connection by automatically: rearranging the display in a module-specific fashion; and responding to user input in a module-specific way.
Dipin discloses: a module-driven smartwatch (1000 figure 1) comprising: a watch case (1000); a display (1300); an interface for receiving user input (1400); means for being worn on a human body (title, figure 1); at least one integrated circuit (figure  12); and at least one module connector (1210, 1220 figure 12; figure 1); wherein: the at least one integrated circuit is configured for: operating the display (figures 1, 12) ; and receiving user input from the interface (figures 6-10b, 12); the at least one integrated circuit 
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Kita’s system to react to module connection by automatically: rearranging the display in a module-specific fashion; and responding to user input in a module-specific way, as taught by Dipin. The reason for doing so would have been to allow the user to have a context appropriate display screen and corresponding input controls as taught by Dipin. 

With regard to claim 2 Kita and Dipin teach the module-driven smartwatch of claim 1, wherein the module-driven smartwatch further comprises at least one additional integrated circuit (211 or 215) configured for providing conventional smartwatch-like capabilities (i.e. music).

With regard to claim 3 Kita and Dipin teach the module-driven smartwatch of claim 2, wherein the at least one additional integrated circuit mediates the interaction between the module (205, 206) and the at least one integrated circuit (210).

With regard to claim 4 Kita and Dipin teach the module-driven smartwatch of claim 3, wherein the at least one additional integrated circuit is primarily powered through the module connector (figure 4, 702).


The phrase “low power” is given a broad interpretation. The recitation lacks any comparison to high power or other such modifier which might suggest a proportional limitation. Thus the phrase low power must be interpreted broadly, such as sufficiently low power to be operable by battery power. 

With regard to claim 7 Kita and Dipin teach the module-driven smartwatch of claim 4, wherein the at least one additional integrated circuit is connected to smartwatch-like peripherals (600, 603).

With regard to claim 8 Kita and Dipin teach the module-driven smartwatch of claim 1, wherein the at least one integrated circuit is configured for providing conventional smartwatch-like capabilities (figures 1, 4, 17a-18c, i.e. music).

With regard to claim 10 Kita and Dipin teach the module-driven smartwatch of claim 1, wherein the module-driven smartwatch is attached to a module comprising at least one module integrated circuit (801 figure 4) for interfacing with the at least one integrated circuit (210).

With regard to claim 16 Kita and Dipin teach the module-driven smartwatch of claim 10, wherein the module further comprises at least one additional integrated circuit primarily powered by the module battery (216) and configured for providing conventional smartwatch-like capabilities (music - 211, 215 figure 4)

.

Claims 6, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kita (US 2001/0004397) In view of Dipin (US 2015/0324078) in further view of Daniel (US 2007/0279852).
With regard to claim 6 (depends from claim 4) Kita does not disclose the claimed: wherein the at least one additional integrated circuit is further connected to a secondary power source within the module- driven smartwatch. Daniel teaches providing multiple power sources to a system through modules. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Kita’s system with at least one additional integrated circuit is further connected to a secondary power source within the module- driven smartwatch, as taught by Daniel. The reason for doing so would have been to provide additional power supply options to the system as taught by Daniel. 

With regard to claim 11 (depends from claim 10) Kita does not disclose the claimed: wherein the module further comprises a module battery for powering the at least one module integrated circuit (801). Daniel teaches providing each module with a battery for power and some modules which are battery specific modules. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Kita’s system with a module battery for powering the at least one module integrated circuit, as taught by Daniel. The reason for doing so would have been to provide power for running module sections as taught by Daniel.



With regard to claim 13 (depends from claim 12) Kita does not disclose the claimed: the module-driven smartwatch further comprises at least one additional integrated circuit wherein: the at least one additional integrated circuit is configured for providing conventional smartwatch-like capabilities; and the at least one additional integrated circuit is primarily powered by the module battery.
Daniel teaches providing multiple modules with multiple functions and applications like a smartwatch – abstract. Daniel teaches sharing power between the modules including on board batteries and dedicated battery modules. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Kita’s system with modules having at least one additional integrated circuit wherein: the at least one additional integrated circuit is configured for providing conventional smartwatch-like capabilities; and the at least one additional integrated circuit is primarily powered by the module battery, as taught by Daniel. The reason for doing so would have been to add additional functions to the system and allow the system to supply sufficient electrical power as taught by Daniel. 

With regard to claim 14 Kita, Dipin, and Daniel teach the module-driven smartwatch of claim 13, wherein the at least one additional integrated circuit mediates the interaction between the module and the at least one integrated circuit (Kita figure 4; Daniel figures 1-7d; paragraph 63).

With regard to claim 15 Kita, Dipin, and Daniel teach the module-driven smartwatch of claim 14, the at least one additional integrated circuit is further connected to a secondary power source within the .

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






9-10-21
/SEAN KAYES/Primary Examiner, Art Unit 2844